The offense is disturbing the peace; the punishment, a fine of one dollar.
The prosecution originated in the county court. No complaint is brought forward in support of the information. In the absence of the complaint the prosecution cannot stand. Henry v. State, 60 S.W.2d 771, and authorities cited.
The judgment is reversed and the prosecution ordered dismissed.
Reversed and ordered dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.